Exhibit 10.471

 

ASSIGNMENT AND ASSUMPTION

OF AGREEMENT TO ADMIT PARTNERS

 

This ASSIGNMENT AND ASSUMPTION OF AGREEMENT TO ADMIT PARTNERS (this
“Assignment”) is made and entered into this 22nd day of December, 2004 by Inland
Real Estate Acquisitions, Inc., an Illinois Corporation, (“Assignor”), and
Western Town Square Ventures LP, L.L.C., a Delaware limited liability company
and Western Town Square Ventures GP, L.L.C., a Delaware limited liability
company, (“Assignees”).

 

RECITALS

 

A.                                   C&S Southlake Capital Partners I, L.P., a
Texas limited partnership (the “Partnership”), Cooper & Stebbins, L.P., a Texas
limited partnership and CS Southlake, L.L.C., a Texas limited liability company
(the “Existing Partners”), and Assignor have previously entered into that
certain Agreement to Admit Partner dated as of November 5, 2004 (the
“Agreement”), relating to the sale of a certain retail property commonly known
as Southlake Town Square located in Southlake, Texas.

 

B.                                     Assignor desires to assign its interest
in and to the Agreement to Assignees upon the terms and conditions contained
herein.

 

NOW, THEREFORE, in consideration of the receipt of ten and 00/100 Dollars
($10.00) and other good and valuable consideration in hand paid by Assignees to
Assignor, the receipt and sufficiency of which are hereby acknowledged by
Assignor, the parties hereby agree as follows:

 

1.                                       Recitals.  The foregoing recitals are,
by this reference, incorporated into the body of this Assignment as if the same
had been set forth in the body hereof in their entirety.

 

2.                                       Assignment and Assumption.  Assignor
hereby assigns, conveys, transfers, and sets over to Assignees all of Assignor’s
right, title, and interest in and to the Agreement. Assignees hereby accept the
foregoing Assignment and assumes, and agrees to perform, all duties,
obligations, liabilities, indemnities, covenants, and agreements of Assignor set
forth in the Agreement.

 

3.                                       Counterparts.  This document may be
executed in any number of counterparts, each of which may be executed by any one
or more of the parties hereto, but all of which must constitute one instrument
and shall be binding and effective when all parties hereto have executed at
least one counterpart.

 

4.                                       Successors.  This Assignment shall be
binding upon and for the benefit of the parties hereto and their respective
Successors and Assigns.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignees have caused this Assignment to be
executed as of the day and year first written above.

 

ASSIGNOR:

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

An Illinois Corporation

 

By:

/s/ Joseph Cosenza

 

Name:

Joseph Cosenza

 

Title:

 

President

 

 

ASSIGNEES:

 

Western Town Square Ventures GP, L.L.C., a Delaware

limited liability company, its general partner

 

By:

 

Inland Western Retail Real Estate Trust, Inc., a

Maryland corporation, its sole member

 

 

 

 

 

By:

/s/ Valerie Medina

 

 

 

Name:

Valerie Medina

 

 

 

Title:

Asst. Secretary

 

 

 

Western Town Square Ventures LP, L.L.C., a Delaware

limited liability company, its general partner

 

By:

 

Inland Western Retail Real Estate Trust, Inc., a
Maryland corporation, its sole member

 

 

 

 

 

By:

/s/ Valerie Medina

 

 

 

Name:

Valerie Medina

 

 

 

Title:

Asst. Secretary

 

 

2

--------------------------------------------------------------------------------